 



Exhibit 10.3
November 7, 2006
Mr. Francis X. Frantz
Chairman of the Board
Windstream Corporation
4001 Rodney Parham Road
Little Rock, Arkansas 72212
Re: Access to Post-Retirement Medical Coverage
Dear Skip:
As we previously discussed, you plan to retire as an active employee of
Windstream Corporation (“Windstream”) effective December 31, 2006. As a result
of your retirement, you will cease to qualify for medical coverage under the
Windstream Comprehensive Plan of Group Insurance. In consideration of your
continued service as the non-executive Chairman of the Board, Windstream is
pleased to offer you post-retirement medical coverage, subject to the following
terms and conditions:
     1. Windstream shall provide you and your eligible dependents with access to
continuation coverage as required under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”), and you agree to elect such coverage in
accordance with the terms and conditions of COBRA and timely pay all applicable
COBRA premiums, in each case in the manner specified by Windstream’s “Authorized
Representative,” as defined in Section 9.
     2. No later than May 1, 2008, Windstream will offer you a 30-day period to
enroll in coverage under Windstream’s retiree medical insurance contract with
United Healthcare or any replacement or successor contract then in effect that
provides comparable retiree medical coverage (“SMRP II”). Such coverage will
apply to you and your “eligible dependents,” which for purposes of this letter
constitute your spouse (or your surviving spouse in the event of your death) and
each of your children who is or becomes eligible for coverage under the
Windstream Comprehensive Plan of Group Insurance as in effect as of the date of
this letter. If you decline coverage under the SMRP II or fail to make an
election during the designated 30-day enrollment period, then you shall cease to
be eligible for coverage under the SMRP II or any alternative insurance
contract, and Windstream shall have no further obligation under this letter,
including without limitation any obligation to provide you or your eligible
dependents access to medical coverage. At any time after you have enrolled in
SMRP II, you may opt out of, and thereafter opt back in to, the coverage
specified in this letter without losing any future rights or benefits specified
in this letter. Your right to opt out and thereafter opt back in to coverage
shall be limited to two occasions during your lifetime, may only be made with
respect to one or more full enrollment periods that otherwise would be
applicable under this letter, and shall require at least 30-days notice to the
Authorized Representative in advance of the commencement of any enrollment
period with respect to which you opt out or opt back in to coverage under this
letter.

 



--------------------------------------------------------------------------------



 



     3. If you enroll in the SMRP II as provided in Section 2 above, then
coverage under SMRP II shall begin immediately following the expiration of the
applicable COBRA continuation period and shall continue for your lifetime
(subject to your right specified in Section 2 to opt out and thereafter opt back
in). Following your death, coverage under the SMRP II shall continue for each
eligible dependent until the date that such dependent is no longer considered an
eligible dependent. If at any time following your initial enrollment in SMRP II,
SMRP II coverage becomes unavailable to Windstream or impracticable for
Windstream to procure, Windstream shall use its reasonable best efforts to
provide you and your eligible dependents access to medical benefits under
another insurance contract that are as comparable to SMRP II as practicable.
     4. Windstream’s obligation to provide access to medical coverage under
Section 3 shall apply only if you or your eligible dependents reimburse
Windstream for the Required Premium (as defined below) each month commencing on
or after the expiration of the applicable COBRA continuation period, within
30 days after written notice thereof. To reduce Windstream’s administrative
expense, you agree to provide Windstream with automatic payment authorization
instructions from a financial institution from which Windstream can draw and
receive Required Premiums. If either you or your eligible dependents fails to
timely pay the Required Premium to Windstream as described in this Section 4
(excluding for this purpose any failure to timely pay which is remedied by you
or your eligible dependents 30 days after receipt of written notice of late
payment given by Windstream), then Windstream reserves the right, in it sole
discretion, to terminate such coverage, and on and after any such termination,
Windstream shall have no further obligation under this letter, including without
limitation any obligation to provide you or your eligible dependents access to
medical coverage. For purposes of this letter, the term “Required Premium” for
any month means the premium that you would be required to pay during such period
for medical coverage for you and your eligible dependents (as applicable) as a
“Retired Employee” under the Preferred Provider Organization constituent plan of
the Windstream Comprehensive Plan of Group Insurance, or its successor (the “PPO
Plan”). If, however, Windstream ceases to offer medical coverage to retirees
under the PPO Plan, the Required Premium shall be based on the premium rate in
effect for retiree medical coverage under any plan or program designated by
Windstream (whether or not sponsored by Windstream) that the Compensation
Committee of the Board of Directors of Windstream determines provides
substantially similar retiree medical coverage as the former PPO Plan.
     5. Notwithstanding anything contained in this letter to the contrary,
Windstream shall not be obligated to provide any post-retirement medical
coverage to you or your eligible dependents unless and until the following three
conditions precedent have been satisfied: (a) you retire as an active employee
of Windstream on or before December 31, 2006 (the date of such retirement being
the “Termination Date”); (b) on or after the Termination Date, you execute and
do not revoke the Waiver and Release attached hereto; and (c) the seven-day
revocation period prescribed by the Age Discrimination in Employment Act of
1967, as amended, expires.
     6. This letter sets forth Windstream’s sole obligation to you and your
eligible dependents with regard to post-retirement medical coverage. No
understanding, promise, inducement, statement of intention, representation,
warranty, covenant or condition, written or oral, express or implied, has been
made by any party hereto which is not embodied in this letter and no party
hereto shall be bound by or liable for any alleged understanding, promise,

 



--------------------------------------------------------------------------------



 



inducement, statement, representation, warranty, covenant or condition not so
set forth. There are no third party beneficiaries of this letter, other than
your eligible dependents. Any provision of this letter may be amended or
modified in whole or in part at any time by an agreement in writing among the
parties hereto. Each of the parties hereto agrees to execute and deliver such
other documents or agreements and to take such other action as may be reasonably
necessary or desirable for the implementation of this letter. Except to the
extent preempted by federal law, this letter shall be governed by, and
interpreted in accordance with, the laws of the State of Delaware applicable to
contracts made and to be performed in that State without giving effect to any
conflict of laws rules or principles that might require the application of the
laws of another jurisdiction. All determinations and decisions made in good
faith by Windstream and the Compensation Committee of the Windstream Board of
Directors in accordance with this letter shall be final, conclusive and binding
on all persons.
     7. Any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all or a substantial portion
of its business and/or assets shall be deemed to expressly assume and be
obligated to perform Windstream’s obligations under this letter immediately upon
such succession in the same manner and to the same extent that Windstream would
be required to perform it if no such succession had taken place. As used in this
letter, “Windstream” shall mean Windstream as defined above and any successor to
its business or assets as contemplated by this Section 7.
     8. Yours rights and benefits specified in this letter shall not be
conditioned in any respect on your serving as Chairman or a director of
Windstream. Accordingly, Windstream’s obligations specified in this letter shall
continue in all respects following any cessation of your status as Chairman or a
director of Windstream.
     9. From time to time, Windstream shall specify, by written notice to you,
an employee in its Human Resources, Accounting and Finance, or Legal groups as
Windstream’s authorized representative (the “Authorized Representative”) related
to your rights and benefits specified in this letter. Until further notice to
you, Windstream’s Authorized Representative shall be Susan Bradley,
501-748-7892, susan.bradley@windstream.com.

          Sincerely,    
 
       
WINDSTREAM CORPORATION
 
       
By: 
  /s/ Jeffrey R. Gardner     
 
 
 
Name: Jeffery R. Gardner    
 
  Title: President and Chief Executive Officer    
 
        Agreed to and acknowledged as of November 7, 2006    
/s/ Francis X. Frantz 
          Francis X. Frantz    

 



--------------------------------------------------------------------------------



 



WAIVER AND RELEASE
     In consideration for the post-retirement medical coverage in the letter
agreement with the Company dated November 7, 2006 (the “Letter Agreement”),
Francis X. Frantz (the “Executive”), for himself, and for his heirs,
administrators, representatives, executors, successors, assigns and eligible
dependents (as defined in the Letter Agreement) (collectively “Releasers”) does
hereby irrevocably and unconditionally release, acquit and forever discharge
Windstream Corporation (the “Company”), its subsidiaries, affiliates and
divisions and their respective, current and former, trustees, officers,
directors, partners, shareholders, agents, employees, consultants, independent
contractors and representatives, including without limitation all persons acting
by, through under or in concert with any of them (collectively, “Releasees”),
and each of them from any and all charges, complaints, claims, liabilities,
obligations, promises, agreements, controversies, damages, remedies, actions,
causes of action, suits, rights, demands, costs, losses, debts and expenses
(including attorneys’ fees and costs) of any nature whatsoever, known or
unknown, whether in law or equity and whether arising under federal, state or
local law and in particular including any claim for discrimination based upon
race, color, ethnicity, sex, age (including the Age Discrimination in Employment
Act of 1967), national origin, religion, disability, or any other unlawful
criterion or circumstance, which the Executive and Releasers had, now have, or
may have in the future against each or any of the Releasees, including under the
Arkansas Equal Pay Law §11-4 et seq. (collectively “Executive/Releaser Actions”)
arising on or before the date hereof.
     The Executive acknowledges that: (i) this entire Waiver and Release is
written in a manner calculated to be understood by him; (ii) he has been advised
to consult with an attorney before executing this Waiver and Release; (iii) he
was given a period of twenty-one days within which to consider this Waiver and
Release; and (iv) to the extent he executes this Waiver and Release before the
expiration of the twenty-one day period, he does so knowingly and voluntarily
and only after consulting his attorney. The Executive shall have the right to
cancel and revoke this Waiver and Release by delivering notice to the Company
(as provided below) prior to the expiration of the seven-day period following
the date hereof, and the post-termination medical coverage in the Letter
Agreement shall not become effective, until the day after the expiration of such
seven-day period (the “Revocation Date”). Upon such revocation, this Waiver and
Release and the post-termination medical coverage in the Letter Agreement shall
be null and void and of no further force or effect. Any notice of revocation
shall be in writing and shall be deemed to have been duly given when mailed by
United States registered mail, return receipt requested, postage prepaid to
Windstream Corporation, 4001 Rodney Parham Road, Little Rock, Arkansas 72212,
Attention: General Counsel.
     Notwithstanding anything herein to the contrary, the sole matters to which
the Waiver and Release do not apply are: (i) the Executive’s or any applicable
Releaser’s rights of indemnification, limitation of liability, and directors’
and officers’ liability insurance coverage to which such person was or is
entitled with regard to the Executive’s service as an officer of the Company or
any Subsidiary; (ii) the Executive’s rights under any employee benefit, welfare
benefit or compensation plan, policy or arrangement (whether tax-qualified or
not) maintained by the Company or under COBRA; (iii) the Executive’s rights
under the Letter Agreement and

 



--------------------------------------------------------------------------------



 



(iv) the Executive’s and any applicable Releaser’s rights arising as a result of
Executive’s service as Chairman or a director of the Company or any Subsidiary.
     Executive agrees that the post-termination medical coverage in the Letter
Agreement is in lieu of, and replaces, any medical coverage or benefits that he
may have been eligible, or entitled to, under any Windstream policy or practice.
This Waiver and Release is the complete understanding between the Executive and
the Company in respect of the subject matter of this Waiver and Release and
supersedes all prior agreements relating to the same subject matter. The
Executive has not relied upon any representations, promises or agreements of any
kind except those set forth herein in signing this Waiver and Release.
     In the event that any provision of this Waiver and Release should be held
to be invalid or unenforceable, each and all of the other provisions of this
Waiver and Release shall remain in full force and effect. If any provision of
this Waiver and Release is found to be invalid or unenforceable, such provision
shall be modified as necessary to permit this Waiver and Release to be upheld
and enforced to the maximum extent permitted by law.
     This Waiver and Release shall be governed by and construed in accordance
with the laws of the State of Delaware, without reference to principles of
conflict of laws. This Waiver and Release inures to the benefit of the Company
and its successors and assigns.

           
 
       
Francis X. Frantz
      Date

 